DETAILED ACTION

 	This communication is in response to the application filed on 05/12/2021.
 	After a thorough search and examination of the present application and in light of the prior art made of record, double patenting review, applicant's amendment and the examiner's amendment stated below, claims 1-4, 6-9 and 11-14 (renumbered as 1-12) are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment filed on 05/12/2021 all rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant attorney Joshua Dingott on July 19, 2021 (Please see the Examiner Initiated Interview Summary for detailed interview discussion). 




AMENDMENTS TO THE CLAIMS

In the Claims:

Please amend Claims 5, 10, and 15 as follows:


Claim 5.  (Canceled)

Claim 10.  (Canceled)

Claim 15.  (Canceled)


Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1, 7 and 12. Therefore, combination of claimed elements recited in independent claims 1, 7 and 12 are allowed. Dependent claims 2-4 and 6 depends directly or indirectly on claim 1, therefore they are allowed. Dependent claims 8-9 and 11 depends directly or indirectly on claim 7, therefore they are allowed. Dependent claims 13-14 depends directly or indirectly on claim 12, therefore they are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166